*884OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
The police officer’s supporting deposition stated: "Deponent observed the [appellant] in possession of a controlled substance, to wit: fifty-two (52) vials of cocaine in crack form. I further observed [appellant] in possession of $70.00 USC.” A laboratory report affixed to the delinquency petition confirmed that the substance in appellant’s possession was in fact cocaine. Assuming, without deciding, that appellant is correct in contending that a juvenile delinquency petition must allege facts of an evidentiary nature, the petition in this casé clearly meets the test.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.